Citation Nr: 9934346	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-31 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, status post arthrotomy with 
instability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1962 to July 
1964.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied a rating in excess of 10 
percent for internal derangement of the right knee, post 
operative arthrotomy.  In April 1998, the RO assigned a 
separate 10 percent rating for degenerative joint disease of 
the right knee pursuant to VAOPGCPREC 23-97.  A review of the 
record, however, shows that the veteran was mistakenly 
informed that the rating for the service-connected the 
internal derangement of the right knee, status post 
arthrotomy with instability had been increased to 20 percent.  
See April 1998 notification letter.  Thereafter, the veteran 
expressed continued disagreement with the rating assigned in 
a statement dated in May 1998.  This explains the inclusion 
of the second issue noted on the title page of this decision. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's internal derangement of the right knee, 
status post arthrotomy with instability is manifested by 
slight effusion and crepitance on range of motion.  The knee 
is stable in all planes. 

3.  The veteran's range of right knee motion is from 0 
degrees of extension to 140 degrees of flexion.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
internal derangement of the right knee, status post 
arthrotomy with instability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71, Plate II, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

In a March 1965 rating decision, the RO granted service 
connection for internal derangement of the right knee, 
postoperative arthrotomy, evaluated as 10 percent disabling 
from July 25, 1964.  The award was based on the service 
medical records which showed that the veteran underwent 
surgery on the right knee in October 1963 and a report of VA 
examination in March 1965 which diagnosed internal 
derangement of the right knee.  

The veteran was afforded a VA examination in February 1993.  
X-rays taken at that time revealed minimal degenerative 
changes in the right knee.  

In May 1994, the veteran sought an increased rating for the 
service-connected right knee disability.  

A May 1994 statement from Dr. P.G. indicated that the veteran 
had arthroscopic surgery on his right knee on May 19, 1994.  

In November 1994, the RO granted a temporary total evaluation 
for the veteran's right knee disability under 38 C.F.R. § 
4.30 from the date of the surgery through July 31, 1994.  The 
10 percent rating resumed effective August 1, 1994.  

In a December 1994 statement, Dr. P.G. reported that range of 
motion of the veteran's right knee was 0 to 120 degrees.  He 
was symptomatic on the right side more than the left.  He had 
giving out sensations.  There was chronic synovial swelling, 
mild, with degenerative changes of the patellofemoral joint 
and medial patellar facet.  The medial tibial plateau and 
femoral condyle were tender.  

On VA examination in October 1995, the veteran stated that 
the knee gave out on him in terms of laxity.  He denied 
locking and reported that he took Motrin for pain.  The 
examiner noted that the veteran's carriage, posture and gait 
appeared normal.  Examination of the right knee revealed a 6 
inch scar on the medial side, vertical.  The knee looked 
dystrophic now in terms of bony prominence.  The tibial spine 
appeared prominent.  There was no swelling.  Range of motion 
was full with minimal crepitus.  Laxity was negative.  A 
magnetic resonance imaging (MRI) study of the right knee 
taken in November 1995 showed some chondromalacia of the 
patella.  The menisci and ligaments were normal.  

A December 1995 statement from Dr. P.G. reported that range 
of motion of the veteran's right knee was from 0 to 115 
degrees.  He had mild swelling on the right with a minimal 
effusion.  He used Motrin 1600 mg. per day whenever he had 
significant difficulties.  Neurologic examination was intact.  
Stress testing of both knee revealed 2+ crepitus of the 
patella, more so on the right than left.  There was negative 
pivot shift, Lachman and McMurray's testing.  His gait was 
mildly antalgic on the right side.  Range of motion caused 
pain over the femoral condyle on the right.  The impression 
was significant chondromalacia patella.  

On VA examination in December 1997, the veteran reported that 
he worked full-time as a building contractor.  He complained 
that he had difficulty going up and down ladders, kneeling, 
and tried to avoid squatting, working on roofs, and working 
where there were a lot of stairs.  He reported having 
generalized pain in the anterior aspect of his knee as well 
as occasional swelling.  He stated that his knee felt as 
though it was going to give way almost on a daily basis, but 
he usually was able to catch himself and he did not fall.  He 
has actually fallen on several occasions.  He denied any 
locking of the knee.  He stated that he took Motrin up to 12 
over-the-counter tablets per day.  He did not use any type of 
brace or support.  He stated that he could walk without 
difficulty.  He could walk up to five miles, however, he had 
difficulty on uneven surfaces and going up and down hills or 
stairs.  He had difficulty squatting, particularly staying in 
a squatting position for a prolonged period of time.  

Examination of the knee revealed that there was no swelling, 
warmth or tenderness to palpation about either knee.  There 
was no effusion present.  Both knee had from 0 to 140 degrees 
of flexion.  There was trace crepitus on range of motion of 
the right knee.  There was enlargement of the right tibial 
tubercle compared to the left.  There was trace laxity 
medially of the right knee.  There was no instability in the 
anterior posterior plane.  The McMurray, pivot shift and 
Lachman tests were all negative.  The veteran was able to 
just about fully squat but he did place most of his weight on 
his left lower extremity.  He walked with a normal gait 
without external support.  He was able to get on and off the 
examination table without difficulty.  Measurement of the 
thighs at 6 inches above the superior pole of the patella was 
23 inches bilaterally.  Measurement of the calves to the 
point of maximum circumference was 17 3/4 inches bilaterally.  
Measurement of the knees at the mid patella level was 16 1/2 
inches bilaterally.  X-rays of the right knee showed slight 
spurring at the superior margin of the patella, as well as 
the lateral margin of the patella without lateral 
dislocation.  The diagnosis was status post medial 
meniscectomy of the right knee with residuals episodes of 
pain.  The examiner stated that with full range of motion, no 
atrophy, essentially no instability, no evidence of effusion 
or tenderness, and an essentially normal X-ray, he did not 
feel that the veteran at that time had a very serious problem 
with his knee.  In an addendum to the examination report, the 
examiner recommended that the veteran change his profession 
to a more sedentary one to prolong the life of his right 
knee.  

In April 1998, the RO assigned a 10 percent rating for 
degenerative joint disease of the right knee pursuant to a 
precedent opinion by the VA General Counsel which held that 
separate ratings may be assigned for knee instability 
(Diagnostic Code 5257) and arthritis with limitation of 
motion (Diagnostic Codes 5003, 5010).  VAOPGCPREC 23-97. 

On VA examination in October 1998, the veteran reported that 
he worked full-time as a carpenter.  He continued to complain 
of pain, particularly medially and stated that he had "a 
little swelling" every once in a while.  He stated that by 
the end of the work day his knee was sore and on occasion he 
would have some swelling.  He was no wearing any type of 
brace or support.  He has been taking up to 2400 mg. of 
Motrin a day.  He does not use a cane or a crutch.  He 
reported that he can walk on a flat level surface essentially 
without difficulties.  He reported that he would probably 
walk several miles, but that his knee would be sore and 
painful.  He had difficulty with squatting and tried to avoid 
squatting.  He also had difficulty going up and down stairs.  
He stated that he must be careful particularly coming down 
stairs because every once in a while he has a feeling of 
instability in his knee and he feels like his knee is going 
to give way.  He has not fallen recently, but he states that 
he has fallen in the past.  He feels that perhaps in rainy 
weather, his knee aches a little bit more.  

Physical examination revealed slight fullness of the right 
knee.  There was a trace to 1+ effusion of the right knee.  
There was no particular joint line tenderness.  There was no 
tenderness to palpation about the patella.  There was 1+ to 
at most 2+ crepitance on range of motion of the right knee.  
Both knee were stable in all planes.  Both knee had from 0 to 
140 degrees of flexion.  McMurray, pivot shift and Lachman 
tests were all negative.  Measurements of the thighs, calves 
and knees were the same bilaterally.  X-rays of the right 
knee revealed no significant interval change when compared to 
the December 1997 examination.  The diagnoses were status 
post medial meniscectomy of the right knee and probable 
chondromalacia of the right patella.  The examiner commented 
that the veteran did not appear to have lost any strength, 
speed or significant coordination of his knee.  The examiner 
stated that as far as endurance was concerned he had the 
veteran walk approximately two to three blocks and this did 
not appear to bother him.  His range of motion did not change 
after he walked.  The examiner agreed that probably by the 
end of the work day, the veteran's knee might be painful 
making it difficult for him to do any significant walking at 
that time.  The examiner noted that the veteran's complaints 
were not of loss of motion but of pain.  

A VA bone scan performed in October 1998 reported that there 
was abnormal activity in the right femoral condyle most 
likely related to the veteran's history of trauma.  The 
veteran was reported to also have some uptake in his patella 
in a diffuse manner.  In an addendum to the October 1998 VA 
examination report, the examiner stated that the diffuse 
uptake in the patella may indicate some early chondromalacia 
of the patella and might explain at least in part some of the 
veteran's complaints.  


Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

II.  Internal Derangement of the Right Knee, Status Post 
Arthrotomy with Instability

The veteran's internal derangement of the right knee, status 
post arthrotomy with instability is rated as 10 percent 
disabling under Diagnostic Code 5257.  Under this code, a 10 
percent evaluation is assigned for slight impairment of a 
knee, a 20 percent evaluation is assigned for moderate 
impairment of a knee and a 30 percent evaluation is assigned 
for severe impairment of a knee as measured by the degree of 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.

At the most recent examination in October 1998, the veteran 
reported that he occasional felt instability in his right 
knee, especially when going down stairs.  Physical 
examination, however, showed that the knee was stable in all 
planes.  As such, the Board finds that the cumulative 
evidence is representative of no more than slight lateral 
instability.  The evidence certainly does not reveal the 
moderate recurrent subluxation or lateral instability of the 
right knee necessary for a higher rating under Diagnostic 
Code 5257.  

According, the Board concludes that based on the 
aforementioned evidence, the disability picture attributable 
to the veteran's internal derangement of the right knee, 
status post arthrotomy with instability does not more nearly 
approximate the criteria necessary for a higher evaluation.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
However, the Court, in Johnson v. Brown, 9 Vet.App. 7 (1996), 
has held that since Diagnostic Code 5257 (impairment of the 
knee) is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  Thus, the Board feels that 
the current level of disability shown is encompassed by the 
rating assigned and with due consideration to the provision 
of 38 C.F.R. § 4.7, an evaluation in excess of 10 percent is 
not warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 

II.  Degenerative Joint Disease of the Right Knee

The veteran's degenerative joint disease of the right knee is 
rated as 10 percent disabling under the code for traumatic 
arthritis.  Arthritis due to trauma, substantiated by X-ray 
findings is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260 for limitation of flexion of the 
leg, a noncompensable evaluation is warranted for flexion 
limited to 60 degrees.  Flexion limited to 45 degrees 
warrants a 10 percent evaluation; flexion limited to 30 
degrees warrants a 20 percent evaluation; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261 for limitation of extension of the 
leg, a noncompensable evaluation is warranted for extension 
limited to 5 degrees.  Extension limited to 10 degrees 
warrants a 10 percent evaluation; extension limited to 15 
degrees warrants a 20 percent evaluation; extension limited 
to 20 degrees warrants a 30 percent evaluation; extension 
limited to 30 degrees warrants a 40 percent evaluation; and 
extension limited to 45 degrees warrants a 50 percent 
evaluation.  38 C.F.R. 4.71a, Diagnostic Code 5261.

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

Based on the symptoms and clinical findings, it is the 
judgment of the Board that the current 10 percent rating for 
the degenerative joint disease of the right knee is 
appropriate.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), 
the Court noted that Diagnostic Code 5003 and 38 C.F.R. § 
4.59 deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion, 
a 10 percent rating would be applied to the joint under 
Diagnostic Code 5010.  However, a higher rating is not 
warranted.  The October 1998 VA examination found that the 
veteran had full range of motion of the right knee.  
Therefore, the Board finds that the veteran does not meet the 
criteria for an increased rating for limitation of motion of 
the knee under Diagnostic Code 5260 or 5261.  

Accordingly, the Board concludes that based on the 
aforementioned evidence, the disability picture attributable 
to the veteran's degenerative joint disease of the right knee 
does not more nearly approximate the criteria necessary for a 
higher evaluation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5260, 5261.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, although the examiner who conducted 
the October 1998 VA examination indicated that the veteran 
would have difficulty doing certain activities because of the 
right knee disability, physical examination showed that he 
had full range of motion of the knee.  Thus, the Board feels 
that the current level of disability shown is encompassed by 
the rating assigned and with due consideration to the 
provision of 38 C.F.R. § 4.7, an evaluation in excess of 10 
percent is not warranted.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for internal derangement 
of the right knee, status post arthrotomy with instability is 
denied.

Entitlement to an increased rating for degenerative joint 
disease of the right knee is denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

